     USDC IN/ND case 1:19-cv-00371-HAB document 34 filed 03/02/21 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

CRYSTAL M. SMITH.,                           )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )       Cause No. 1:19-CV-371-HAB
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
        Defendant.                           )

                                   OPINION AND ORDER

        This matter comes before the Court on Defendant’s Agreed Motion for Reversal with

Remand for Further Administrative Proceedings (ECF No. 33). The instant motion follows

Defendant’s Unopposed Motion for Relief from Judgment (ECF No. 28) and Defendant’s

Memorandum in Support of Defendant’s Renewed Motion for Indicative Ruling on Motion for

Relief from Judgment (ECF No. 30), both of which asked this Court to indicate that it would vacate

its June 17, 2020, Opinion and Order in favor of Plaintiff should the case be remanded by the

Seventh Circuit Court of Appeals. The Court issued its indicative ruling on February 16, 2021.

(ECF No. 31).

        Consistent with its indicative ruling, the Court VACATES its June 17, 2020, Opinion and

Order (ECF No. 20). Defendant’s Agreed Motion for Reversal with Remand for Further

Administrative Proceedings (ECF No. 33) is GRANTED. This matter is remanded to the

Administrative Law Judge with instructions to further evaluate Ms. Smith’s mental impairments

in accordance with the special technique described in 20 C.F.R. §§ 404.1520a and 416.920a; if

necessary, obtain evidence from a medical expert related to the nature and severity of Ms. Smith’s

functional limitations resulting from her mental impairments; further evaluate Ms. Smith’s residual
   USDC IN/ND case 1:19-cv-00371-HAB document 34 filed 03/02/21 page 2 of 2


functional capacity; take any further action to complete the administrative record; offer Ms. Smith

the opportunity for a new hearing; if warranted, obtain supplemental evidence from a vocational

expert to clarify the effect of the assessed limitations on Ms. Smith’s occupational base; and issue

a decision. The Clerk of Court is ORDERED to enter judgment in favor of Plaintiff and against

Defendant.

       SO ORDERED on March 2, 2021.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 2
